DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 30 December 2019.
Claims 1-20 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mapping information module” and “route selection module” in claims 11 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In this case, the Applicant’s specification describes the various “modules” as being “processors” (see paragraph 35).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 14, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 7, the Applicant claims, “wherein the evaluating further comprises characterizing each of the route segments according to a relative comfort level experienced by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the according to an experience by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the characterization thereof.”  Claims 15 and 19 recite similar limitations, are rejected for similar reasons, and will be interpreted in a similar manner.  Claims 8-10 and 20 depend upon claims 7 and 19 and are rejected for inheriting its deficiencies.

With respect to claim 10, the Applicant claims, “subsequent to completion of a delivery of the item, updating the mapping information for at least one of the route segments of the selected route using information provided by at least one of the vehicle and a vehicle passenger regarding the comfort level of the route segment.”  The Applicant has rendered the claim indefinite and unclear for failing to particularly define their invention.  The term “comfort level” in the claim is a relative term which renders the claim indefinite. The term “comfort level” is not  using information provided by at least one of the vehicle and a vehicle passenger regarding the experience of the route segment.”  Claim 16 recites similar limitations, are rejected for similar reasons, and will be interpreted in a similar manner.

With respect to claim 14, the Applicant claims “the vehicle comprises an autonomous vehicle.”  There is insufficient antecedent basis for this limitation in the claim.  In particular, the Applicant has failed to define previously in the claim or in a depended upon claim “a vehicle,” and therefore it is unclear as to what vehicle the Applicant is referring to in this claim.  For the purpose of examination, the Examiner will interpret the claim to read, “a vehicle comprises an autonomous vehicle.” 

With respect to claim 16, the Applicant claims “wherein, subsequent to completion of a delivery of the item, the mapping information for at least one of the route segments of the selected route is updated using information provided by at least one of the vehicle and a vehicle passenger regarding the comfort level of the  provided by at least one of a vehicle and a vehicle passenger regarding a comfort level of the route segment.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying at least one of a characteristic and an identity of an item for delivery from an origin to a destination; identifying a plurality of possible routes between the origin and the destination using mapping information, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route; identifying at least one additional constraint in connection with a delivery of the item; evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity and the at least one additional constraint to 
The limitations of identifying a characteristic or an identity of an item for delivery; identifying possible routes between the origin and the destination using a characterization of route segments comprising the possible route, identifying an additional constraint in connection with a delivery of the item, evaluating the possible routes in view of the either the item characteristic or the item identity and the additional constraint to select one of the plurality of possible routes, providing the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the identified route; as drafted, under the broadest reasonable interpretation, encompasses activities that can be performed in the human mind, and managing commercial interactions (including business relations), with the use of generic computer/machine elements as tools.  That is, other than reciting the use of generic computer/machine elements (vehicle), the claims recite elements that can be performed by a human.  For example, identifying a characteristic or identify of an item for delivery; encompasses a human observing items and evaluating items to identify them, which is a mental activity.  In addition, identifying possible routes based on a characterization of route segments; encompasses a user evaluating possibilities and providing judgement on possible routes, which can be performed in the human mind.  In addition, evaluating the routes in view of item information and constraints; encompasses a human evaluating options and providing judgement in the form of 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of a generic computer/machine (vehicle) as a tool to carry out the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element 
The dependent claims 2-10, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further define the constraint, which merely narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 2).  In addition, the claims further define the item characteristic, which merely narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 3).  In addition, the claims further recite identifying the item using a code, information provided by a human, or by imaging devices, which merely narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 4-6).  In addition, the use of generic computer elements (imaging device) as a tool to perform the abstract idea (e.g. capture and collect data), does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 6).  In addition, the claims further recite evaluating routes based on comfort levels, characterizing route segments, and selecting a route based on a qualification, which merely further recites the abstract idea of mentally 

Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination; storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route; evaluating the plurality of possible routes in view of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes.
The limitations of determining a characteristic or an identity of an item, storing mapping information comprising information regarding possible routes from the origin to the destination and a characterization of each of a plurality of route 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of a generic computer/machine (sensing device, mapping information module, route selection module) as a tool to carry out the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patent eligible subject matter.
The dependent claims 12-16, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further define the constraint, which merely narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 12).  In addition, the claims further recite that providing of the route to a vehicle and completing the delivery, which further recites an abstract idea of providing a delivery plan to a carrier and doing the delivery, which encompasses the management of commercial interactions, and thus recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 13).  In addition, the claim recites the use of a generic computer/machine (vehicle) to perform the abstract idea, which does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 13).  In addition, the claims recite that a vehicle is autonomous, which merely narrows the field of use to using a generic type of vehicle, which does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 14).  In addition, the claims further recite evaluating routes based on comfort levels, characterizing route segments, and selecting a route based on a qualification, which merely further recites the abstract idea of mentally evaluating/judging route options, and managing business relations; and thus, further recites elements that fall into the “Mental Processes” grouping and Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 15).  In addition, the claims further recite 

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination; storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route; evaluating the plurality of possible routes in view of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes.
The limitations of determining a characteristic or an identity of an item, storing mapping information comprising information regarding possible routes from the origin to the destination and a characterization of each of a plurality of route segments, evaluating the possible routes in view of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes; 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of a generic computer/machine (on board computer, sensor suite, imaging device, mapping information module, route selection module) as a tool to carry out the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patent eligible subject matter.
The dependent claims 17-20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further define the constraint, which merely narrows the field of use and does 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassipour (US 2004/0243353 A1) (hereinafter Aghassipour), in view of Ferguson et al. (US 2019/0114564 A1) (hereinafter Ferguson).

With respect to claim 1, Aghassipour teaches:
Identifying at least one of a characteristic and an identity of an item for delivery from an origin to a destination (See at least paragraphs 6 and 27 which describe 
Identifying a plurality of possible routes between the origin and the destination using mapping information, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route; Identifying at least one additional constraint in connection with a delivery of the item (See at least paragraphs 6 and 32-35 which describe identifying a plurality of possible routes for a delivery using the item characteristics and the shipper requests, wherein, routes are characterized by their carrier, service level, and performance based on predictions, such as temperature changes and timeliness).  
Evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity and the at least one additional constraint to select one of the plurality of possible routes (See at least paragraph 6, 34-37, and 40-44 which describe evaluating the possible routes based on the characteristics and constraints in order to identify and select the route to be used).

Aghassipour discloses all of the limitations of claim 1 as stated above.  Aghassipour does not explicitly discloses the following, however Ferguson teaches:
Providing the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson.  By providing selected routes to transporters, a planning service will predictably allow carriers to complete deliveries based on selected criteria, and thus provide beneficial service to all parties.

With respect to claim 2, the combination of Aghassipour and Ferguson discloses all of the limitations of claim 1 as stated above.  In addition, Aghassipour teaches:
Wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, an amount of fuel available in the vehicle, and a time limit in which delivery of the item must be completed (See at least paragraphs 6, 27, 29, 33, 37, 40, and 44 which describes evaluating routes based on constraints such as temperature range of a product, a cost, and a speed of delivery).

With respect to claim 3, Aghassipour/Ferguson discloses all of the limitations of claim 1 as stated above.  In addition, Aghassipour teaches:
Wherein the item characteristic comprises at least one of a sturdiness of the item, a physical state of the item, and a perishability of the item (See at least paragraphs 6, 27-29, 34, 35, 37, and 40 which describe identifying the item being shipped and it’s characteristics, including temperature tolerances, whether it is hazardous material, the weight of the item, the volume of the item, and the value of the item).

With respect to claim 4, Aghassipour/Ferguson discloses all of the limitations of claim 1 as stated above.  In addition, Ferguson teaches:
Wherein the item identity is identified by at least one of reading a code associated with the item (See at least paragraphs 15, 17, 26, 28, and 29 which describe identifying items using sensors, wherein the sensors are used to read item labels and codes, and wherein this information is used to create possible routes).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, and wherein the item is identified by scanning codes 

With respect to claim 5, Aghassipour/Ferguson discloses all of the limitations of claim 1 as stated above.  In addition, Aghassipour teaches:
Wherein the item identity is identified by information provided by a user (See at least paragraphs 6 and 27 which describe a customer ordering products and providing information on the order to the delivery service, wherein the information includes the product to be shipped).

With respect to claim 11, Aghassipour teaches:
Determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination (See at least paragraphs 6 and 27 which describe identifying an item for shipment from an origin to a destination, and identifying characteristics, such as packaging and temperature requirements).
A mapping information module for storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route (See at least paragraphs 6 and 32-35 which describe identifying a plurality of possible routes for a delivery using the item 
A route selection module for evaluating the plurality of possible routes in view of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes (See at least paragraph 6, 34-37, and 40-44 which describe evaluating the possible routes based on the characteristics and constraints in order to identify and select the route to be used).

Aghassipour discloses all of the limitations of claim 11 as stated above.  Aghassipour does not explicitly disclose the following, however Ferguson teaches:
At least one sensing device for determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination (See at least paragraphs 15, 17, 26, 28, and 29 which describe identifying items using sensors, wherein the sensors are used to read item labels and codes, and wherein this information is used to create possible routes).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected 

With respect to claim 12, Aghassipour/Ferguson discloses all of the limitations of claim 11 as stated above.  In addition, Aghassipour teaches:
Wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, an amount of fuel available in the vehicle, and a time limit in which delivery of the item must be completed (See at least paragraphs 6, 27, 29, 33, 37, 40, and 44 which describes evaluating routes based on constraints such as temperature range of a product, a cost, and a speed of delivery).

With respect to claim 13, Aghassipour/Ferguson discloses all of the limitations of claim 11 as stated above.  In addition, Ferguson teaches:
Wherein the route selection module further provides the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the identified route (See at least paragraphs 6, 7, 17, 33, 40, 50, and 51 which describe identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson.  By providing selected routes to transporters, a planning service will predictably allow carriers to complete deliveries based on selected criteria, and thus provide beneficial service to all parties.

With respect to claim 14, Aghassipour/Ferguson discloses all of the limitations of claim 11 as stated above.  In addition, Ferguson teaches:
Wherein the vehicle comprises an autonomous vehicle (See at least paragraphs 15, 31, and 51 which describe the vehicle used for deliveries being an unmanned autonomous vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected 

With respect to claim 17, Aghassipour teaches:
A processor for determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination (See at least paragraphs 6 and 27 which describe identifying an item for shipment from an origin to a destination, and identifying characteristics, such as packaging and temperature requirements).
A mapping information module for storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route (See at least paragraphs 6 and 32-35 which describe identifying a plurality of possible routes for a delivery using the item characteristics and the shipper requests, wherein, routes are characterized by their carrier, service level, and performance based on predictions, such as temperature changes and timeliness).  
A route selection module for evaluating the plurality of possible routes in view of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes (See at least paragraph 6, 34-37, and 40-

Aghassipour discloses all of the limitations of claim 17 as stated above.  Aghassipour does not explicitly disclose the following, however Ferguson teaches:
An onboard computer; A sensor suite comprising a plurality of imaging devices and at least one sensing device for determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination (See at least paragraphs 15, 17, 26, 28, 29, 33, 40, and 41 which describe a carrier vehicle as including an onboard computer and imaging sensors, wherein the sensors are used to identify items, wherein the sensors are used to read item labels and codes, and wherein this information is used to create possible routes).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, and wherein the item is identified by scanning codes of the item of Ferguson.  By using sensors to identify an item via the scanning of a code, a carrier service will predictably be able to quickly identify products for delivery using 

With respect to claim 18, Aghassipour/Ferguson discloses all of the limitations of claim 18 as stated above.  In addition, Aghassipour teaches:
Wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, an amount of fuel available in the vehicle, and a time limit in which delivery of the item must be completed (See at least paragraphs 6, 27, 29, 33, 37, 40, and 44 which describes evaluating routes based on constraints such as temperature range of a product, a cost, and a speed of delivery).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aghassipour and Ferguson as applied to claim 1 as stated above, and further in view of Kisiler et al. (US 20180018619 A1) (hereinafter Kisiler).

With respect to claim 6, Aghassipour/Ferguson discloses all of the limitations of claim 1 as stated above.  Aghassipour and Ferguson do not explicitly disclose the following, however Kisiler teaches:
Wherein the item identity is identified using imaging devices to capture one or more images of the item by which to identify the item (See at least paragraphs 56-59 which describe a carrier using imaging devices to captures images of an 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of a carrier using imaging devices to captures images of an item, wherein image recognition is used to identify the items that will be shipped of Kisiler.  By using imaging devices and image recognition to identify items for shipment, a carrier will predictably be able to quickly identify items without user input, and thus reduce processing times.

Claims 7-10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassipour and Ferguson as applied to claims 1, 11, and 17 as stated above, and further in view of Larner et al. (US 10107635 B1) (hereinafter Larner).

With respect to claim 7, Aghassipour/Ferguson discloses all of the limitations of claim 1 as stated above.  Aghassipour and Ferguson do not explicitly disclose the following, however Larner teaches:

Wherein the evaluating further comprises characterizing each of the route segments according to a relative comfort level experienced by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the characterization thereof (See at least column 1 lines 33-48, column 1 line 62 through column 2 line 46, and column 13 line 20 through column 14 line 20 which describe generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By scoring routes and its components based on comfort levels, a carrier will predictably be able to select a route that protects the cargo being carried, while also preventing an unpleasant experience for the drivers, thus preventing damage from occurring to multiple parties.

With respect to claim 8, Aghassipour/Ferguson/Larner discloses all of the limitations of claims 1 and 7 as stated above.  In addition, Ferguson teaches:
Wherein the evaluating further comprises identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (See at least paragraphs 7, 17, 50, 51, 62, 63, and 66 which describe identifying types of route segments that correspond to the item based on the characteristic of the item and the characteristics of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, and wherein route segments that make up the routes are categorized and evaluated based on the item characteristics of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By evaluating route segments and their type of route using item characteristics, a carrier will predictably be able to identify routes and route segments that are compatible and incompatible with the item being shipped, and thus will aid in the completion of a successful delivery.

With respect to claim 9, Aghassipour/Ferguson/Larner discloses all of the limitations of claims 1, 7, and 8 as stated above.  In addition, Ferguson teaches:
Wherein the selecting further comprises selecting the one of the plurality of possible routes that has a highest percentage of route segments of the identified type (See at least paragraphs 50, 51, 62-66, 70, and 75 which describe creating and evaluating a plurality of possible routes, that contain one or more segments, wherein each segment is scored and a total score for each route is generated, and a route is selected that most satisfies the requirements of a shipment).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, wherein route segments that make up the routes are categorized and evaluated based on the item characteristics, wherein each segment is scored and a total score for each route is generated, and a route is selected that most satisfies the requirements of a shipment of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By selecting a route for a shipment based on its score when evaluated in the 

With respect to claim 10, Aghassipour/Ferguson/Larner discloses all of the limitations of claims 1 and 7 as stated above.  In addition, Larner teaches:
Subsequent to completion of a delivery of the item, updating the mapping information for at least one of the route segments of the selected route using information provided by at least one of the vehicle and a vehicle passenger regarding the comfort level of the route segment (See at least column 1 line 62 through column 2 line 22, column 14 lines 48-67, and column 1 lines 12-38 which describe users providing feedback regarding the comfort level during a transit of a route, and wherein the information is used for future route determinations).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route, are scored based on the comfort level of the route, and wherein users providing feedback regarding the comfort level during a transit of a route, which is used for future route determinations of Larner.  By allowing drivers to provide feedback with regards to the comfort level experienced during a route, a carrier service will predictably be able to adjust the planning of routes in a manner that reduces harm to the driver and package due to newly acquired information.

With respect to claim 15, Aghassipour/Ferguson discloses all of the limitations of claim 11 as stated above.  In addition, Ferguson teaches: 
Identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (See at least paragraphs 7, 17, 50, 51, 62, 63, and 66 which describe identifying types of route segments that correspond to the item based on the characteristic of the item and the characteristics of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, and wherein route segments that make up the routes are categorized and evaluated based on the item characteristics of Ferguson.  By evaluating route segments and their type of route using item characteristics, a carrier will predictably be able to identify routes and route segments that are compatible and incompatible with the item being shipped, and thus will aid in the completion of a successful delivery.

Ferguson discloses all of the limitations of claim 15 as stated above.  Ferguson does not explicitly disclose the following, however Larner teaches:
Wherein the evaluating further comprises: characterizing each of the route segments according to a relative comfort level experienced by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the characterization thereof (See at least column 1 lines 33-48, column 1 line 62 through column 2 line 46, and column 13 line 20 through column 14 line 20 which describe generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By scoring routes and its components based on comfort levels, a carrier will predictably be able to select a route that protects the cargo being carried, while also preventing an unpleasant experience for the drivers, thus preventing damage from occurring to multiple parties.

With respect to claim 16, Aghassipour/Ferguson discloses all of the limitations of claim 11 as stated above.  Aghassipour and Ferguson do not explicity disclose the following, however Larner teaches: 
Wherein, subsequent to completion of a delivery of the item, the mapping information for at least one of the route segments of the selected route is updated using information provided by at least one of the vehicle and a vehicle passenger regarding the comfort level of the route segment (See at least column 1 line 62 through column 2 line 22, column 14 lines 48-67, and column 1 lines 12-38 which describe users providing feedback regarding the comfort level during a transit of a route, and wherein the information is used for future route determinations).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route, are scored based on the comfort level of the route, and wherein users providing feedback regarding the comfort level during a transit of a route, which is used for future route determinations of Larner.  By allowing drivers to provide feedback with regards to the comfort level experienced during a route, a carrier service will predictably be able to adjust the planning of routes in a manner that reduces harm to the driver and package due to newly acquired information.

With respect to claim 19, Aghassipour/Ferguson discloses all of the limitations of claim 17 as stated above.  In addition, Ferguson teaches: 
Identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (See at least paragraphs 7, 17, 50, 51, 62, 63, and 66 which describe identifying types of route segments that correspond to the item based on the characteristic of the item and the characteristics of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, and wherein route segments that make up the routes are categorized and evaluated based on the item characteristics of Ferguson.  By evaluating route segments and their type of route using item characteristics, a carrier will predictably be able to identify routes and route segments that are compatible and incompatible with the item being shipped, and thus will aid in the completion of a successful delivery.

Ferguson discloses all of the limitations of claim 19 as stated above.  Ferguson does not explicitly disclose the following, however Larner teaches:
Wherein the evaluating further comprises: characterizing each of the route segments according to a relative comfort level experienced by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the characterization thereof (See at least column 1 lines 33-48, column 1 line 62 through column 2 line 46, and column 13 line 20 through column 14 line 20 which describe generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By scoring routes and its components based on comfort levels, a carrier will predictably be able to select a route that protects the cargo being carried, while also preventing an unpleasant experience for the drivers, thus preventing damage from occurring to multiple parties.

With respect to claim 20, Aghassipour/Ferguson/Larner discloses all of the limitations of claims 17 and 19 as stated above. In addition, Ferguson teaches: 
Selecting the one of the plurality of possible routes that has a highest percentage of route segments of the identified type (See at least paragraphs 50, 51, 62-66, 70, and 75 which describe creating and evaluating a plurality of possible routes, that contain one or more segments, wherein each segment is scored and a total score for each route is generated, and a route is selected that most satisfies the requirements of a shipment).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, wherein route segments that make up the routes are categorized and evaluated based on the item characteristics, wherein each segment is scored and a total score for each route is generated, and a route is selected that most satisfies the requirements of a shipment of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By selecting a route for a shipment based on its score when evaluated in the context of shipment requirements, a carrier will predictably pick the most desirable route with the shipping legs that do not impact the success of a delivery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
11 March 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628